Title: To Thomas Jefferson from George Jefferson, 3 August 1803
From: Jefferson, George
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Richmond 3d. Augt. 1803.
          
          I had previous to the receipt of your favor of the 23d. forwarded all the articles therein mentioned except the fish, which have not yet arrived.—the cask of oil which you say is missing was forwarded the 6th. of June by Mr. Higganbothams Harry, for which I inclose you his receipt.—the oil you will observe is not particularly specified, the rect. being for 6 barrels & one box; I therefore likewise inclose you a copy of the bill of loading recd. from Mr. Barnes, which you will find is for the same number of packages. I discover from our books that you are charged on the 6th. of June with frt. toll &c on 7 packages from George Town—it follows therefore that the Cask of oil must be one of the six mentioned in Harry’s receipt.—I always forward a copy of the receipt, or a list of the articles, by the boatman.—Mr. H. ought therefore to have observed that there was one package missing if they did not correspond with the receipt. it will probably I think be found in his WHouse. the wood. screws shall be sent by the first opportunity.—Pickett & Co. on shipping your Tobacco, found as I apprehended, that some of it was wet—it was not however materially injured except about 100. ℔ which they had cut off, and for which I gave them credit.—they were well pleased with the few Hhds. they saw, except that it was not so well assorted as it should have been—some Tobacco having been put in which should have been left out.—As there is now so great a difference made on account of the quality of Tobo. and of the manner of its being handled, and which I have no doubt will continue to be the case—I think you will certainly find it to be your interest to instruct your Overseer to be very particular with it.—I would have all the prime put together, and the inferior I would have stemmed—the extra price generally allowed for the latter, would make good the loss in weight by stemming, and would likewise pay for the labour; besides the advantage of making the rest more valuable. if this is done, and care is taken not to prize it when too high in case, it will certainly I think be found to answer well.—I would then, instead of having it inspected in Lynchburg, send it immediately here, so that the purchasers might see it, or the quality might be made known by the inspectors, if they did not.—
          This plan might perhaps be objected to by an Overseer, or at least not engaged in with willingness—as I know they are not generally fond of extra trouble; if however he has certain wages, he has no right to object to any plan you may propose: if on the contrary he is allowed a part of the crop, he ought not to object, as he will unquestionably find his interest in it.
          I fear that I cannot have the pleasure of seeing you this summer; my travelling plans being much deranged, and which I expect will continue to be the case for a year or two at least. 
          I am Dear Sir Your Very humble [servt.]
          
            
              Geo. Jefferson
            
          
          
            The fish I find arrived some days since in my absence.
          
          
            G. J.
          
        